

	

		II

		109th CONGRESS

		2d Session

		S. 2643

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 25, 2006

			Mr. Bingaman (for

			 himself, Mr. Smith,

			 Mr. Baucus, Mr.

			 Johnson, Mrs. Feinstein,

			 Mr. Feingold, Mrs. Murray, Mr.

			 Salazar, Ms. Cantwell, and

			 Mr. Inouye) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend the Omnibus Crime Control and Safe

		  Streets Act of 1968 to clarify that Indian tribes are eligible to receive

		  grants for confronting the use of methamphetamine.

	

	

		1.Short titleThis Act may be cited as the

			 Native American Methamphetamine

			 Enforcement and Treatment Act of 2006.

		2.Native American

			 participation in methamphetamine grants

			(a)In

			 generalSection 2996(a) of

			 the Omnibus Crime Control and Safe Streets Act of 1968 is amended—

				(1)in paragraph (1)—

					(A)in the matter preceding subparagraph (A),

			 by inserting , territories, and Indian tribes (as defined in section

			 2704) after to assist States; and

					(B)in subparagraph (B), by striking and

			 local and inserting territorial, Tribal, and

			 local;

					(2)in paragraph (2), by inserting ,

			 territories, and Indian tribes after make grants to

			 States; and

				(3)in paragraph (3)(C), by inserting ,

			 Tribal, after support State.

				(b)Grant programs

			 for drug endangered childrenSection 755(a) of the USA PATRIOT

			 Improvement and Reauthorization Act of 2005 is amended by inserting ,

			 territories, and Indian tribes (as defined in section 2704 of the Omnibus Crime

			 Control and Safe Streets Act of 1968 (42 U.S.C. 3797d)) after

			 make grants to States.

			(c)Grant programs

			 to address methamphetamine use by pregnant and parenting women

			 offendersSection 756 of the

			 USA PATRIOT Improvement and Reauthorization Act of 2005 is amended—

				(1)in subsection (a)(2), by inserting ,

			 territorial, or Tribal after State;

				(2)in subsection (b)—

					(A)in paragraph (1)—

						(i)by inserting , territorial, or

			 Tribal after State; and

						(ii)by striking and/or and

			 inserting or;

						(B)in paragraph (2)—

						(i)by inserting , territory, or Indian

			 tribe after agency of the State; and

						(ii)by inserting , territory, or Indian

			 tribe after criminal laws of that State; and

						(C)by adding at the end the following:

						

							(3)Indian

				tribeThe term Indian

				tribe has the same meaning as in section 2704 of the Omnibus Crime

				Control and Safe Streets Act of 1968 (42 U.S.C.

				3797d)).

							;

				and

					(3)in subsection (c)—

					(A)in paragraph (3), by striking Indian

			 Tribe and inserting Indian tribe; and

					(B)in paragraph (4)—

						(i)in the matter preceding subparagraph

			 (A)—

							(I)by striking State's services

			 and inserting services of the State, territory, or Tribe;

			 and

							(II)by striking and/or and

			 inserting or;

							(ii)in subparagraph (A), by striking

			 State;

						(iii)in subparagraph (C), by inserting ,

			 Indian tribes, after involved counties; and

						(iv)in subparagraph (D), by inserting ,

			 Tribal after Federal, State.

						

